Exhibit 10.4

D.R. HORTON, INC.

RESTRICTED STOCK UNIT AGREEMENT

[EMPLOYEE]

                , 20    

D.R. Horton, Inc. (the “Company”), a Delaware corporation, pursuant to the
Amended and Restated 2006 Stock Incentive 2006 SIP (the “2006 SIP”), hereby
grants                      (the “Participant”) a Restricted Stock Unit Award
(“Award”) as set forth below. This Award is subject to the terms and conditions
set forth in this Restricted Stock Unit Award Agreement (the “Agreement”) and in
the 2006 SIP (a copy of which is attached to this Agreement). The Administrator
of this Award under the 2006 SIP is the Board of Directors (the “Board”) of the
Company and it shall determine or resolve any conflicts in this Agreement, the
2006 SIP, and any Tax Deferral Notice (defined below) under Section 2.
Capitalized terms not defined herein are defined in the 2006 SIP.

1. Terms. Each Restricted Stock Unit represents the right to receive one Share
(as adjusted from time to time pursuant to the 2006 SIP) subject to fulfillment
of the vesting, settlement and other conditions set forth in this Agreement.

 

Participant:     

Number of Non-Statutory
Restricted Stock Units
(singular “RSU” or collectively
“RSUs”):

     Date of Award:      Vesting Dates:                Settlement Dates:        
      



--------------------------------------------------------------------------------

2. Settlement and Tax Deferral Election. Each vested RSU will be settled by the
delivery of one Share (subject to adjustment under the 2006 SIP) to the
Participant or, in the event of the Participant’s death, to the Participant’s
estate or heirs, on the applicable Settlement Date; provided that the
Participant has satisfied all obligations with regard to the Tax-Related Items
(as defined below) in connection with the Award, and that the Participant has
completed, signed and returned any documents and taken any additional action
that the Company deems appropriate to enable it to accomplish the delivery of
the Shares. No fractional shares will be issued under this Agreement.

Within thirty (30) days of the Date of Award, the Participant may elect to defer
settlement of part of or all of the RSUs. The Participant shall provide a
written notice (the “Tax Deferral Notice”) to the Company setting forth the
Participant’s tax deferral election. If the Participant elects to defer
settlement pursuant to this Section 2, the vested Shares will be settled on the
Settlement Date(s) set forth in the attached Tax Deferral Notice.

3. Status of Award. Until the RSUs vest and are converted into Shares and such
Shares are settled to the Participant pursuant to the terms of this Agreement,
the Participant will have no rights as a stockholder of the Company with respect
to the Shares subject to the Award (including, without limitation, no voting or
dividend rights with respect to such Shares). Following the conversion of the
RSUs to Shares and the settlement of such Shares to the Participant hereunder,
the Participant will be recorded as a stockholder of the Company with respect to
such Shares and shall have all voting rights and rights to dividends and other
distributions with respect to such Shares.

 

- 2 -



--------------------------------------------------------------------------------

4. Cease to Serve as Executive Officer. If the Participant’s status as an
executive officer of the Company ceases, terminates or concludes for any reason,
other than a termination related to Participant’s retirement, disability, death,
or Change in Control, the Participant’s RSUs shall immediately cease to vest and
any rights to the underlying Shares shall be forfeited on the effective date of
such termination. The Board shall have the exclusive discretion to determine
when the Participant’s continuous status as an executive officer has terminated
for purposes of this Award. Upon such a termination, all unvested RSUs subject
to this Award shall be forfeited by the Participant and cancelled and
surrendered to the Company without payment of any consideration. If 12 months
has passed since September 30, 20    , the Grantee’s separation from service is
due to voluntary (without cause) or involuntary (without cause) termination or
resignation before September 30, 20    , then the Grantee will be paid a number
of RSUs determined on a pro-rata basis based on the number of full months
completed from October 1, 20     to the date of separation of service. For
purposes of this Section 4, “pro-rata portion” means a percentage, where the
numerator is the number of full months completed between October 1, 20     and
the date of the Grantee’s separation of service, and the denominator is 36
months.

5. Retirement, Disability, Death or Change in Control. In the event of any of
(i) Participant’s retirement (at normal retirement age of 65 years old) from the
Company, (ii) Participant’s disability, (iii) Participant’s death, or (iv) a
Change in Control of the Company, then in each case, all the RSUs subject to
this Award, if the Participant shall have been in continuous status as an
executive officer since the Date of Award, shall vest in full. A “Change in
Control” shall mean a Change in Control as defined in the Participant’s Stock
Option Agreement, dated September 2, 2011, which was approved by the Board under
the 2006 SIP.

 

- 3 -



--------------------------------------------------------------------------------

6. Board Authority. Any question concerning the interpretation of this
Agreement, the 2006 SIP, the Tax Deferral Notice, any adjustments required to be
made under the 2006 SIP, any controversy that may arise under the 2006 SIP or
this Agreement shall be determined by the Company’s Board of Directors in its
sole and absolute discretion. Such decision shall be final and binding.

7. Transfer Restrictions. Any sale, transfer, assignment, encumbrance, pledge,
hypothecation, conveyance in trust, gift, transfer by bequest, devise or
descent, or other transfer or disposition of any kind, whether voluntary or by
operation of law, directly or indirectly, of RSUs or Shares subject thereto
prior to the date such Shares are issued to the Participant pursuant to this
Agreement shall be strictly prohibited and void. Any Shares held by the
Participant shall not be pledged or otherwise encumbered as long as the
Participant is an executive officer.

8. Securities Law Compliance. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales or other subsequent transfers of any Shares issued as a
result of or under this Award, including without limitation (i) restrictions
under an insider trading policy, (ii) restrictions that may be necessary in the
absence of an effective registration statement under the Securities Act of 1933,
as amended, or any other similar applicable law covering the Award and/or the
Shares underlying the Award, and (iii) restrictions as to the use of a specified
brokerage firm or other agent for such resales or other transfers. Any sale of
the Shares must also comply with other applicable laws and regulations governing
the sale of such Shares.

9. Certain Conditions of the Award. The Participant agrees that he or she will
not acquire Shares pursuant to the Award or transfer, assign, sell or otherwise
deal with such Shares except in compliance with applicable law. Further, in
accepting the Award, the Participant acknowledges that:

 

- 4 -



--------------------------------------------------------------------------------

  (a) The 2006 SIP is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time;

 

  (b) The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of awards, or benefits in
lieu of awards, even if awards have been granted repeatedly in the past. All
decisions with respect to future award grants, if any, will be at the sole
discretion of the Company;

 

  (c) The Award and the Participant’s participation in the 2006 SIP will not be
interpreted to form an employment contract or service contract or relationship
with the Company or any Affiliate;

 

  (d) The Participant is voluntarily participating in the 2006 SIP; and

 

  (e) The future value of the underlying Shares is unknown and cannot be
predicted with certainty.

10. Tax Withholding.

 

  (a)

Responsibility for Taxes. Regardless of any action taken by the Company with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to the Participant’s participation in
the 2006 SIP and legally applicable to the Participant (the “Tax-Related
Items”), the Participant acknowledges that the ultimate liability for all
Tax-Related Items is and remains the Participant’s responsibility and may exceed
the amount actually withheld by the Company. The Participant further
acknowledges that the Company (a) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any

 

- 5 -



--------------------------------------------------------------------------------

  aspect of the Award, including but not limited to, the grant, vesting or
settlement of the Award, the subsequent sale of Shares acquired pursuant to such
settlement, or the receipt of any dividends, and (b) does not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Award to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant has become
subject to tax in more than one jurisdiction between the Date of Award and the
date of any relevant taxable or tax withholding event, as applicable, the
Participant acknowledges that the Company may be required to withhold or account
for Tax-Related Items in more than one jurisdiction.

The Company may refuse to issue, deliver or settle the Shares or the proceeds of
the sale of Shares if the Participant fails to comply with his or her
obligations in connection with the Tax-Related Items.

 

  (b) Withholding in Shares. Subject to applicable law, the Company may require
the Participant to satisfy Tax-Related Items by deducting from the Shares
otherwise deliverable to the Participant in settlement of the Award a number of
whole Shares having a fair market value, as defined in the 2006 SIP, as of the
date on which the Tax-Related Items arise, not in excess of the amount of such
Tax-Related Items.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. For tax purposes, the Participant
is deemed to have been issued the full number of Shares subject to the vested
Award, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the 2006 SIP.

 

- 6 -



--------------------------------------------------------------------------------

  (c) Alternative Withholding Methods. The Company may satisfy its obligations
for Tax-Related Items by:

 

  (i) withholding from the Participant’s cash compensation or fees paid to the
Participant by the Company; or

 

  (ii) withholding from proceeds of the sale of Shares acquired upon vesting or
settlement of the Award either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Participant’s behalf pursuant to this
authorization).

11. Delivery of Documents and Notices. Any document relating to participation in
the 2006 SIP or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by the Company or an Affiliate, or upon deposit in
the U.S. Post Office, by registered or certified mail, or with a nationally
recognized overnight courier service, with postage and fees prepaid, addressed
to the other party at the address shown below that party’s signature to this
Agreement or at such other address as such party may designate in writing from
time to time to the other party.

 

  (a) Description of Electronic Delivery. The 2006 SIP documents, which may
include but do not necessarily include: the 2006 SIP, this Agreement, the 2006
SIP Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the internet site of a third party
involved in administering the 2006 SIP, the delivery of the document via e-mail
or such other means of electronic delivery specified by the Company.

 

- 7 -



--------------------------------------------------------------------------------

  (b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read the “Delivery of Documents and Notices” section of this
Agreement and consents to the electronic delivery of the 2006 SIP documents and
Agreement, as described in this section. The Participant acknowledges that he or
she may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Participant by contacting the Company by
telephone or in writing. The Participant further acknowledges that the
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, the Participant
understands that the Participant must provide the Company or any designated
third party administrator with a paper copy of any documents if the attempted
electronic delivery of such documents fails. The Participant may revoke his or
her consent to the electronic delivery of documents described in this section or
may change the electronic mail address to which such documents are to be
delivered (if Participant has provided an electronic mail address) at any time
by notifying the Company of such revoked consent or revised e-mail address by
telephone, postal service or electronic mail. Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents as described in this section.

12. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

13. Governing Law; Venue. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Delaware, without regard to
its conflict of laws rules. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the

 

- 8 -



--------------------------------------------------------------------------------

parties evidenced by this Award or this Agreement, the parties hereby submit to
and consent to the exclusive jurisdiction of the State of Texas and agree that
such litigation shall be conducted only in the courts of Tarrant County, Texas,
or the federal courts for the United States for the State of Texas, and no other
courts, where this Award is made and/or to be performed.

14. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the 2006 SIP, on this
Award and on any Shares acquired under the 2006 SIP and this Agreement, to the
extent the Company determines it is necessary or advisable in order to comply
with applicable law or facilitate the administration of the 2006 SIP, and to
require the Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing. Any conflicts in terms or
provisions to the Participant’s individual Agreement as compared to this form of
Agreement shall be interpreted in favor of the Participant.

[Signature Page Follows]

 

- 9 -



--------------------------------------------------------------------------------

Acceptance. The Participant hereby acknowledges, agrees and accepts the RSUs
pursuant to this Agreement.

 

    COMPANY:   D.R. HORTON, INC., a Delaware corporation   By:  

 

                                             , Chairman of the Board   Date:  

 

  By:  

 

                                             , Chairman of the     Compensation
Committee   Date:  

 

  PARTICIPANT:   By:  

 

    [Name and Title of Participant]   Date:  

 

[Signature Page to Restricted Stock Unit Agreement]

 

- 10 -